DICE, Judge.
Upon a trial before the court without a jury, appellant was convicted under Art. 525, Vernon’s Ann. P.C., of the offense of procuring and assessed punishment of a fine of $50 and confinement in jail for 30 days.
*213No brief has been filed in behalf of the appellant; the record contains no bills of exception, and the sole question presented is the sufficiency of the evidence to support the conviction.
Officer Jones of the Houston Police Department testified that as he was walking on Avenue P in the city around 1:50 o’clock, A.M., he observed the appellant and two females sitting in a parked automobile; that appellant called to him from the car and asked him what he was looking for and that he told appellant he “was looking for a girl if he could find one” to which appellant said, “Well, walk straight ahead and I will follow you;” that he then went with the appellant and the two girls through an alley and entered a house after appellant had first gone inside and opened the back door. Officer Jones further testified that after they entered the house, in the appellant’s presence, one of the girls “solicited me for a $6.00 date,” saying, “it would be $6.00, $5.00 for her and $1.00 for the room.”
Appellant did not testify or offer any evidence in his behalf.
We find the evidence sufficient to support the conviction.
The judgment is affirmed.
Opinion approved by the Court.